DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the porous layer" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lichfield (5,938,372).
	With regard to claim 1, Lichfield discloses a subsurface irrigation system for a sports field comprising a substantially water impermeable layer (12; col. 6, lines 11-13); a plurality of water distribution boards (32) positioned on top of the water impermeable layer (figs. 1-3); a porous layer (36) overlaying the water impermeable layer and the plurality of water distribution boards (fig. 4); and a sports field layer (40) on top of the porous layer (figs. 3-4); wherein the porous layer is configured to move water from the plurality of water distribution boards upwards to the sports field layer using capillary action (col. 6, lines 40-45).
	With regard to claim 2, Lichfield further discloses the sports field layers comprises sand, dirt, clay, or a combination thereof (col. 7, line 8, “sod”).
	With regard to claim 4, Lichfield further discloses a water control basin (via 20; col. 7, lines 24-41) in fluid communication with at least one water distribution board of the plurality of water distribution boards (fig. 1).
	With regard to claim 6, Lichfield further discloses the sports field layers includes natural grass (col. 7, line 8, “sod”).
	With regard to claim 7, Lichfield further discloses the water impermeable layer comprises a plastic or rubber liner (col. 6, lines 11-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8, 13-14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichfield (5,938,372) in view of Sternberg (2017/0094919).
	With regard to claim 3, Lichfield discloses the invention substantially as claimed as well as a subgrade (50) below the water impermeable layer (fig. 3) configured to carry the water impermeable layer (fig. 3) however is silent regarding the subgrade is compacted.
	Sternberg discloses a subsurface irrigation system wherein the subgrade is compacted (para 0055).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lichfield and compacted the subgrade as taught by Sternberg in order to provide a stable base and prevent unwanted sinking of the system.

	With regard to claim 8, Lichfield discloses the invention substantially as claimed however is silent regarding the porous layer comprises a mixture of cement and particulate stone material.
	Sternberg discloses a subsurface irrigation system wherein the porous layer (5) comprises a mixture of cement and particulate stone material (para 0018).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lichfield and utilize a porous layer that has a mixture of cement and particulate stone material as taught by Sternberg in order to provide a porous layer that is curable.
	
	With regard to claims 13 and 19, Litchfield discloses a subsurface irrigation system/method for a sports field comprising a water control basin (via 20; col. 7, lines 24-41); a subgrade (50); a liner (12) carried by the subgrade; a water distribution system (32) positioned on top of the liner and in fluid communication with the water control basin (fig. 1); a material (36) overlaying the liner and the water distribution system; and a sports field layer (40) on top of the porous layer (figs. 3-4); wherein the porous layer is configured to move water from the water distribution upwards to the sports field layer using capillary action (col. 6, lines 40-45).
	Litchfield is silent regarding the sibgrade is compacted and the material is a mixture of cement and particulate stone material.
	Sternberg discloses a subsurface irrigation system wherein the subgrade is compacted (para 0055).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lichfield and compacted the subgrade as taught by Sternberg in order to provide a stable base and prevent unwanted sinking of the system.
	Sternberg further discloses a subsurface irrigation system wherein the porous layer (5) comprises a mixture of cement and particulate stone material (para 0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lichfield and utilize a porous layer that has a mixture of cement and particulate stone material as taught by Sternberg in order to provide a porous layer that is curable.

	With regard to claim 14, Lichfield further discloses the sports field layers comprises sand, dirt, clay, or a combination thereof (col. 7, line 8, “sod”).
	With regard to claim 16, Lichfield further discloses the sports field layers includes natural grass (col. 7, line 8, “sod”).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichfield (5,938,372) in view of Scott (2003/0082359).
	With regard to claim 5, Lichfield discloses the invention substantially as claimed however is silent regarding the sports field comprises artificial turf.
	Scott discloses it is known for subsurface systems to support artificial and natural turf (para 0003). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lichfield and substitute the natural grass with artificial turf as taught by Scott since such a modification would have merely required interchanging two known surfaces; yielding a predictable result; and an artisan of ordinary skill would have had a reasonable expectation of success.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichfield (5,938,372) in view of Brandt (4,065,926).
	With regard to claim 9, Lichfield discloses the invention substantially as claimed however is silent regarding the plurality of water distribution boards each comprise an inlet and a plurality of feeders, the feeders of each of the water distribution boards are configured to distribute water uniformly from the inlet to outer edges of a respective water distribution board.
	 Brandt discloses a water distribution system which comprises an inlet (28) and a plurality of feeders (26), the feeders of each of the water distribution boards are configured to distribute water uniformly from the inlet to outer edges of a respective water distribution board (fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lichfield and utilize the water distribution board as taught by Brandt in order to allow greater control of the irrigation by allowing individual control of each board.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichfield (5,938,372) in view of Weber et al. (2009/0011873)
	With regard to claim 11, Lichfield discloses the invention substantially as claimed however is silent regarding the sports field comprises the sports field layer comprises a pitcher's mound having a radial slope.
	Weber discloses it is known for sport layer to comprise a pitcher's mound having a radial slope (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lichfield and utilize the system with artificial turf as taught by Webersince such a modification would have merely required interchanging two known surfaces; yielding a predictable result; and an artisan of ordinary skill would have had a reasonable expectation of success.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichfield (5,938,372) in view of Sternberg (2017/0094919) as applied to claim 13 above, and further in view of Scott (2003/0082359).
	With regard to claim 15, Lichfield, as modified, discloses the invention substantially as claimed however is silent regarding the sports field comprises artificial turf.
	Scott discloses it is known for subsurface systems to support artificial and natural turf (para 0003). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lichfield and substitute the natural grass with artificial turf as taught by Scott since such a modification would have merely required interchanging two known surfaces; yielding a predictable result; and an artisan of ordinary skill would have had a reasonable expectation of success.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichfield (5,938,372) in view of Sternberg (2017/0094919) as applied to claim 13 above, and further in view of Brandt (4,065,926).
	With regard to claim 17, Lichfield, as modified, discloses the invention substantially as claimed however is silent regarding the plurality of water distribution boards each comprise an inlet and a plurality of feeders, the feeders of each of the water distribution boards are configured to distribute water uniformly from the inlet to outer edges of a respective water distribution board.
	 Brandt discloses a water distribution system which comprises an inlet (28) and a plurality of feeders (26), the feeders of each of the water distribution boards are configured to distribute water uniformly from the inlet to outer edges of a respective water distribution board (fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lichfield and utilize the water distribution board as taught by Brandt in order to allow greater control of the irrigation by allowing individual control of each board.

Allowable Subject Matter
Claims 10, 12, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the dependent claim(s).  The cited prior art lacks step interposed between adjacent boards as required by the claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
6/30/2022